Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 24, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144365 & (16)(17)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144365
                                                                     COA: 306149
                                                                     Kent CC: 07-002599-FC
  BENNIE LEE ROCHELLE,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 8, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and to appoint counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 24, 2012                       _________________________________________
         h0716                                                                  Clerk